 
 
Exhibit 10.39
 
COMMON STOCK PURCHASE AGREEMENT
 
This common stock purchase agreement is entered into as of December 29, 2018
(this “Agreement”), by and between Investview Inc. a Nevada corporation (the
“Company”), and TRITON FUNDS LP, a Delaware limited partnership (the
“Investor”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall purchase, from time to time, as provided
herein, and the Company shall issue and sell One Million Dollars ($1,000,000) of
the Company’s Common Stock (as defined below);
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
 
CERTAIN DEFINITIONS
 
DEFINED TERMS. As used in this Agreement, the following terms shall have the
following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Agreement” shall have the meaning specified in the preamble hereof.
 
“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.
 
“Business Day” shall mean a day on which the Principal Market shall be open for
business.
 
“Claim Notice” shall have the meaning specified in Section 9.3(a).
 
“Clearing Costs” shall mean all of the Investor’s broker and Transfer Agent
fees, excluding commissions.
 
 “Clearing Date” shall be the date on which the Investor receives the Purchase
Notice Shares as DWAC Shares in its brokerage account.
 
 “Closing” shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.
 
 “Closing Date” shall mean the date that is no later than five (5) Business Days
after the Clearing Date.
 
 “Commitment Amount” shall mean One Million Dollar ($1,000,000).
 
 “Commitment Period” shall mean the period commencing on the Execution Date and
ending on the earlier of (i) the date on which the Investor shall have purchased
Purchase Notice Shares pursuant to this Agreement equal to the Commitment
Amount, (ii) the Expiration Date, (iii) June 30, 2019, or (iv) written notice of
termination by the Company to the Investor upon a material breach of this
Agreement by Investor.
 
“Common Stock” shall mean the Company’s common stock, $0.0001 value per share,
and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company” shall have the meaning specified in the preamble to this Agreement.
 
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
“Damages” shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys’ fees and disbursements and
costs and expenses of expert witnesses and investigation).
 
“Dispute Period” shall have the meaning specified in Section 9.3(a).
 
“DTC” shall mean The Depository Trust Company, or any successor performing
substantially the same function for the Company.
 
“DTC/FAST Program” shall mean the DTC’s Fast Automated Securities Transfer
Program.
 
“DWAC” shall mean Deposit Withdrawal at Custodian as defined by the DTC.
 
“DWAC Eligible” shall mean that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC’s Operational Arrangements, including, without
limitation, transfer through DTC’s DWAC system, (b) the Company has been
approved (without revocation) by the DTC’s underwriting department, (c) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (d) the Purchase
Notice Shares are otherwise eligible for delivery via DWAC, and (e) the Transfer
Agent does not have a policy prohibiting or limiting delivery of the Purchase
Notice Shares, as applicable, via DWAC.
 
“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified DWAC account with DTC under the DTC/FAST Program, or any similar
program hereafter adopted by DTC performing substantially the same function.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Exchange Cap” shall have the meaning set forth in Section 7.1(c).
 
“Execution Date” shall mean the date of this Agreement.
 
“Expiration Date” shall mean one sixty (60) Business Days after the Registration
Statement has been declared effective.
 
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
 
“Indemnified Party” shall have the meaning specified in Section 9.2.
 
“Indemnifying Party” shall have the meaning specified in Section 9.2.
 
“Indemnity Notice” shall have the meaning specified in Section 9.3(e).
 
“Investment Amount” shall mean the Purchase Notice Shares referenced in the
Purchase Notice multiplied by the Purchase Price.
 
 “Investor” shall have the meaning specified in the preamble to this Agreement.
 
 “Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
 “Material Adverse Effect” shall mean any effect on the business, operations,
properties, or financial condition of the Company and the Subsidiaries that is
material and adverse to the Company and the Subsidiaries and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to enter into and perform its obligations under
any Transaction Document.
 
 “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
 
“Principal Market” shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, Nasdaq), or principal quotation systems (i.e. OTCQX, OTCQB, OTC Pink, the
OTC Bulletin Board), or other principal exchange or recognized quotation system
which is at the time the principal trading platform or market for the Common
Stock.
 
 “Purchase Notice” shall mean a written notice from Investor, substantially in
the form of Exhibit A hereto, to Company setting forth the Purchase Notice
Shares which the Investor intends to require Company to sell pursuant to the
terms of this Agreement.
 
“Purchase Notice Shares” shall mean all shares of Common Stock issued, or that
the Company shall be entitled to issue, per applicable Purchase Notice in
accordance with the terms and conditions of this Agreement.
 
“Purchase Price” shall mean 85% of the lowest closing price of the Common Stock
the five Business Days prior to the Closing Date.
 
“Registration Statement” shall have the meaning specified in Section 6.3.
 
“Regulation D” shall mean Regulation D promulgated under the Securities Act.
 
“Rule 144” shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“SEC Documents” shall have the meaning specified in Section 4.5.
 
“Securities” mean the Purchase Notice Shares.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
 “Subsidiary” means any Person the Company wholly-owns or controls, or in which
the Company, directly or indirectly, owns a majority of the voting stock or
similar voting interest, in each case that would be disclosable pursuant to Item
601(b)(21) of Regulation S-K promulgated under the Securities Act.
 
“Third Party Claim” shall have the meaning specified in Section 9.3(a).
 
“Transaction Documents” shall mean this Agreement and all schedules and exhibits
hereto and thereto.
 
“Transfer Agent” shall mean the current transfer agent of the Company, and any
successor transfer agent of the Company.
 
 
 
PURCHASE AND SALE OF COMMON STOCK
 
PURCHASE NOTICES. Upon the terms and conditions set forth herein (including,
without limitation, the provisions of Article VII), the Investor shall have the
right, but not the obligation, to direct the Company, by its delivery to the
Company of a Purchase Notice from time to time, to purchase Purchase Notice
Shares provided that the amount of Purchase Notice Shares shall not exceed the
Beneficial Ownership Limitation set forth in Section 7.1(g).
 
MECHANICS.
 
PURCHASE NOTICE. At any time and from time to time during the Commitment Period,
except as provided in this Agreement, the Investor may deliver a Purchase Notice
to Company, subject to satisfaction of the conditions set forth in Section 7.2
and otherwise provided herein. The Company shall deliver the Purchase Notice
Shares as DWAC Shares to the Investor immediately upon receipt of the Purchase
Notice.
 
DATE OF DELIVERY OF PURCHASE NOTICE. A Purchase Notice shall be deemed delivered
on (i) the Business Day it is received by email by the Investor if such notice
is received on or prior to 8:00 p.m. New York time or (ii) the immediately
succeeding Business Day if it is received by email after 8:00 p.m. New York time
on a Business Day or at any time on a day which is not a Business Day.
 
CLOSINGS.
 
CLOSING. The Closing of a Purchase Notice shall occur no later than five (5)
Business Days following the Clearing Date, whereby the Investor, shall deliver
the Investment Amount (minus the Clearing Costs), by wire transfer of
immediately available funds to an account designated by the Company.
 
EXPIRATION DATE. If, by 30 days after the Registration Statement becomes
effective, the Investor has invested less than $500,000, pursuant to this
Agreement, Investor shall within one (1) Business Day transfer to the Company
the amount representing the difference between $500,000 and the amount the
Investor has already paid to the Company. The Purchase Price for this amount
shall be 85% of the lowest closing price of the Common Stock for the previous
five Business Days, (ii) the Company shall immediately deliver the Purchase
Notice Shares as DWAC Shares to the Investor, and (iii) the Investor shall
immediately wire to the Company the Purchase Price multiplied by the lessor of
the Beneficial Ownership Limitation or the remaining Commitment Amount. If by
Expiration date the Investor has invested less than $1,000,000, pursuant to this
Agreement, Investor shall within one (1) Business Day transfer to the Company
the amount representing the difference between $1,000,000 and the amount the
Investor has already paid to the Company. The Purchase Price for this amount
shall be 85% of the lowest closing price of the Common Stock for the previous
five Business Days, (ii) the Company shall immediately deliver the Purchase
Notice Shares as DWAC Shares to the Investor, and (iii) the Investor shall
immediately wire to the Company the Purchase Price multiplied by the lessor of
the Beneficial Ownership Limitation or the remaining Commitment Amount.
 
 
 
REPRESENTATIONS AND WARRANTIES OF INVESTOR
 
The Investor represents and warrants to the Company that:
 
INTENT. The Investor is entering into this Agreement for its own account and the
Investor has no present arrangement (whether or not legally binding) at any time
to sell the Securities to or through any Person in violation of the Securities
Act or any applicable state securities laws; provided, however, that the
Investor reserves the right to dispose of the Securities at any time in
accordance with federal and state securities laws applicable to such
disposition.
 
NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges that it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax advisors. The
Investor is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
ACCREDITED INVESTOR. The Investor is an accredited investor as defined in Rule
501(a)(3) of Regulation D, and the Investor has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Securities. The Investor acknowledges that an investment in
the Securities is speculative and involves a high degree of risk.
 
AUTHORITY. The Investor has the requisite power and authority to enter into and
perform its obligations under the Transaction Documents and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action and no further consent or authorization of the Investor is required. The
Transaction Documents to which it is a party has been duly executed by the
Investor, and when delivered by the Investor in accordance with the terms
hereof, will constitute the valid and binding obligation of the Investor
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by other equitable principles
of general application.
 
NOT AN AFFILIATE. The Investor is not an officer, director or “affiliate” (as
that term is defined in Rule 405 of the Securities Act) of the Company.
 
ORGANIZATION AND STANDING. The Investor is an entity duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation with full right, corporate, partnership,
limited liability company or similar power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents.
 
ABSENCE OF CONFLICTS. The execution and delivery of the Transaction Documents,
and the consummation of the transactions contemplated hereby and thereby and
compliance with the requirements hereof and thereof, will not (a) violate any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Investor, (b) violate any provision of any indenture, instrument
or agreement to which the Investor is a party or is subject, or by which the
Investor or any of its assets is bound, or conflict with or constitute a
material default thereunder, (c) result in the creation or imposition of any
lien pursuant to the terms of any such indenture, instrument or agreement, or
constitute a breach of any fiduciary duty owed by the Investor to any third
party, or (d) require the approval of any third-party (that has not been
obtained) pursuant to any material contract, instrument, agreement, relationship
or legal obligation to which the Investor is subject or to which any of its
assets, operations or management may be subject.
 
DISCLOSURE; ACCESS TO INFORMATION. The Investor had an opportunity to review
copies of the SEC Documents filed on behalf of the Company and has had access to
all publicly available information with respect to the Company.
 
MANNER OF SALE. At no time was the Investor presented with or solicited by or
through any leaflet, public promotional meeting, television advertisement or any
other form of general solicitation or advertising.
 
 
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Investor that, except as disclosed in
the SEC Documents or except as set forth in the disclosure schedules hereto:
 
ORGANIZATION OF THE COMPANY. The Company and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
AUTHORITY. The Company has the requisite corporate power and authority to enter
into and perform its obligations under the Transaction Documents. The execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required. The Transaction
Documents have been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application.
 
CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company consists of 10,000,000,000 shares of Common Stock, par value of $0.0001
per share, of which approximately 2,213,661,318 shares of Common Stock are
issued and outstanding. Except as set forth on Schedule 4.3, the Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth on Schedule 4.3
and except as a result of the purchase and sale of the Securities, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investor) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.
 
LISTING AND MAINTENANCE REQUIREMENTS. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration. The Company has not, in the twelve (12) months preceding the
date hereof, received notice from the Principal Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Principal
Market. The Company is and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
 
SEC DOCUMENTS; DISCLOSURE. Except as set forth on Schedule 4.5, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the one (1) year preceding the
date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and other federal
laws, rules and regulations applicable to such SEC Documents, and none of the
SEC Documents when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply as to form and substance in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments). Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, the Company confirms that neither it nor any other Person acting on
its behalf has provided the Investor or its agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information. The Company understands and confirms that the Investor
will rely on the foregoing representation in effecting transactions in
securities of the Company.
 
VALID ISSUANCES. The Securities are duly authorized and, when issued and paid
for in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid, and non-assessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.
 
NO CONFLICTS. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Purchase Notice Shares, do not and will not: (a) result in a violation of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
by-laws or other organizational or charter documents, (b) conflict with, or
constitute a material default (or an event that with notice or lapse of time or
both would become a material default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture, instrument or any “lock-up” or similar provision of
any underwriting or similar agreement to which the Company or any Subsidiary is
a party, or (c) result in a violation of any federal, state or local law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any Subsidiary or by which
any property or asset of the Company or any Subsidiary is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect) nor is the Company otherwise in violation of,
conflict with or in default under any of the foregoing. The business of the
Company is not being conducted in violation of any law, ordinance or regulation
of any governmental entity, except for possible violations that either singly or
in the aggregate do not and will not have a Material Adverse Effect. The Company
is not required under federal, state or local law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under the Transaction Documents (other than any SEC,
FINRA or state securities filings that may be required to be made by the Company
subsequent to any Closing or any registration statement that may be filed
pursuant hereto); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of Investor herein.
 
NO MATERIAL ADVERSE CHANGE. No event has occurred that would have a Material
Adverse Effect on the Company that has not been disclosed in subsequent SEC
filings.
 
LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in the SEC Documents or as
set forth on Schedule 4.9, there are no actions, suits, investigations,
inquiries or proceedings pending or, to the knowledge of the Company, threatened
against or affecting the Company, any Subsidiary or any of their respective
properties, nor has the Company received any written or oral notice of any such
action, suit, proceeding, inquiry or investigation, which would have a Material
Adverse Effect. No judgment, order, writ, injunction or decree or award has been
issued by or, to the knowledge of the Company, requested of any court,
arbitrator or governmental agency which would have a Material Adverse Effect.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any Subsidiary
or any current or former director or officer of the Company or any Subsidiary.
 
REGISTRATION RIGHTS. Except as set forth on Schedule 4.10, no Person (other than
the Investor) has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company or any Subsidiary.
 
 
 
COVENANTS OF INVESTOR
 
COMPLIANCE WITH LAW; TRADING IN SECURITIES. The Investor’s trading activities
with respect to shares of Common Stock will be in compliance with all applicable
state and federal securities laws and regulations and the rules and regulations
of FINRA and the Principal Market.
 
 
 
COVENANTS OF THE COMPANY
 
LISTING OF COMMON STOCK. The Company shall promptly secure the listing of all of
the Purchase Notice Shares to be issued to the Investor hereunder on the
Principal Market (subject to official notice of issuance) and shall use
commercially reasonable best efforts to maintain, so long as any shares of
Common Stock shall be so listed, the listing of all such Purchase Notice Shares
from time to time issuable hereunder. The Company shall use its commercially
reasonable efforts to continue the listing and trading of the Common Stock on
the Principal Market (including, without limitation, maintaining sufficient net
tangible assets) and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of FINRA and the
Principal Market.
 
FILING OF CURRENT REPORT AND REGISTRATION STATEMENT. The Company agrees that it
shall file a Current Report on Form 8-K, including the Transaction Documents as
exhibits thereto, with the SEC within the time required by the Exchange Act,
relating to the transactions contemplated by, and describing the material terms
and conditions of, the Transaction Documents (the “Current Report”). The Company
shall permit the Investor to review and comment upon the final pre-filing draft
version of the Current Report at least two (2) Business Days prior to its filing
with the SEC, and the Company shall give reasonable consideration to all such
comments. The Investor shall use its reasonable best efforts to comment upon the
final pre-filing draft version of the Current Report within one (1) Business Day
from the date the Investor receives it from the Company. The Company shall also
file with the SEC, within ten (15) calendar days from the date hereof, a new
registration statement (the “Registration Statement”) covering only the resale
of the Purchase Notice Shares.
 
 
 
CONDITIONS TO DELIVERY OF
 
PURCHASE NOTICE AND CONDITIONS TO CLOSING
 
CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO ISSUE AND SELL PURCHASE
NOTICE SHARES. The right of the Company to issue and sell the Purchase Notice
Shares to the Investor is subject to the satisfaction of each of the conditions
set forth below:
 
ACCURACY OF INVESTOR’S REPRESENTATIONS AND WARRANTIES. The representations and
warranties of the Investor shall be true and correct in all material respects as
of the date of this Agreement and as of the date of each Closing as though made
at each such time.
 
PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied and complied
in all respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to such Closing.
 
PRINCIPAL MARKET REGULATION. The Company shall not issue any Purchase Notice
Shares, and the Investor shall not have the right to receive any Purchase Notice
Shares, if the issuance of such Purchase Notice Shares would exceed the
aggregate number of shares of Common Stock which the Company may issue without
breaching the Company’s obligations under the rules or regulations of the
Principal Market (the “Exchange Cap”).
 
CONDITIONS PRECEDENT TO THE OBLIGATION OF INVESTOR TO PURCHASE PURCHASE NOTICE
SHARES. The obligation of the Investor hereunder to purchase Purchase Notice
Shares is subject to the satisfaction of each of the following conditions:
 
EFFECTIVE REGISTRATION STATEMENT. The Registration Statement, and any amendment
or supplement thereto, shall remain effective for the resale by the Investor of
the Purchase Notice Shares and (i) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so and (ii) no
other suspension of the use of, or withdrawal of the effectiveness of, such
Registration Statement or related prospectus shall exist.
 
ACCURACY OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES. The representations
and warranties of the Company shall be true and correct in all material respects
as of the date of this Agreement and as of the date of each Closing (except for
representations and warranties specifically made as of a particular date).
 
PERFORMANCE BY THE COMPANY. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company.
 
NO INJUNCTION. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or adopted by any court
or governmental authority of competent jurisdiction that prohibits or directly
and materially adversely affects any of the transactions contemplated by the
Transaction Documents, and no proceeding shall have been commenced that may have
the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by the Transaction Documents.
 
ADVERSE CHANGES. Since the date of filing of the Company’s most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.
 
NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The trading of the
Common Stock shall not have been suspended by the SEC, the Principal Market or
FINRA, or otherwise halted for any reason, and the Common Stock shall have been
approved for listing or quotation on and shall not have been delisted from the
Principal Market. In the event of a suspension, delisting, or halting for any
reason, of the trading of the Common Stock, as contemplated by this Section
7.2(f), the Investor shall have the right to return to the Company any amount of
Purchase Notice Shares associated with such Purchase Notice, and the Investment
Amount with respect to such Purchase Notice shall be reduced accordingly.
 
BENEFICIAL OWNERSHIP LIMITATION. The number of Purchase Notice Shares then to be
purchased by the Investor shall not exceed the number of such shares that, when
aggregated with all other shares of Common Stock then owned by the Investor
beneficially or deemed beneficially owned by the Investor, would result in the
Investor owning more than the Beneficial Ownership Limitation (as defined
below), as determined in accordance with Section 16 of the Exchange Act and the
regulations promulgated thereunder. For purposes of this Section 7.2(g), in the
event that the amount of Common Stock outstanding is greater on a Closing Date
than on the date upon which the Purchase Notice associated with such Closing
Date is given, the amount of Common Stock outstanding on such issuance of a
Purchase Notice shall govern for purposes of determining whether the Investor,
when aggregating all purchases of Common Stock made pursuant to this Agreement,
would own more than the Beneficial Ownership Limitation following such Closing
Date. The “Beneficial Ownership Limitation” shall be 4.99% of the number of
shares of the Common Stock outstanding immediately prior to the issuance of
shares of Common Stock issuable pursuant to a Purchase Notice.
 
PRINCIPAL MARKET REGULATION. The issuance of the Purchase Notice Shares shall
not exceed the Exchange Cap.
 
NO KNOWLEDGE. The Company shall have no knowledge of any event more likely than
not to have the effect of causing the Registration Statement to be suspended or
otherwise ineffective (which event is more likely than not to occur within the
fifteen (15) Business Days following the Business Day on which such Purchase
Notice is deemed delivered).
 
NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance of the Purchase
Notice Shares shall not violate the shareholder approval requirements of the
Principal Market.
 
DWAC ELIGIBLE. The Common Stock must be DWAC Eligible and not subject to a “DTC
chill”.
 
SEC DOCUMENTS. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC pursuant to the reporting requirements of the Exchange Act shall have
been filed with the SEC within the applicable time periods prescribed for such
filings under the Exchange Act.
 
 
 
LEGENDS
 
NO RESTRICTIVE STOCK LEGEND. No restrictive stock legend shall be placed on the
share certificates representing the Purchase Notice Shares.
 
INVESTOR’S COMPLIANCE. Nothing in this Article VIII shall affect in any way the
Investor’s obligations hereunder to comply with all applicable securities laws
upon the sale of the Common Stock.
 
 
 
NOTICES; INDEMNIFICATION
 
NOTICES. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or email as a PDF, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by email at the address designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (ii) on the second business day following the date
of mailing by express courier service or on the fifth business day after
deposited in the mail, in each case, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.
 
The addresses for such communications shall be:
 
If to the Company:
 
If to the Investor:
 
TRITON FUNDS LLC
 
1262 Prospect Street
 
La Jolla, CA 92037
 
Email: tritonfunds@tritonfunds.com
 
Either party hereto may from time to time change its address or email for
notices under this Section 9.1 by giving at least ten (10) days’ prior written
notice of such changed address to the other party hereto.
 
INDEMNIFICATION. Each party (an “Indemnifying Party”) agrees to indemnify and
hold harmless the other party along with its officers, directors, employees, and
authorized agents, and each Person or entity, if any, who controls such party
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (an “Indemnified Party”) from and against any Damages, joint or
several, and any action in respect thereof to which the Indemnified Party
becomes subject to, resulting from, arising out of or relating to (i) any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of the Indemnifying Party contained in
this Agreement, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any post-effective
amendment thereof or supplement thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, (iii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus or
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in the light of the circumstances under which the
statements therein were made, not misleading, or (iv) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law, as such Damages are incurred, except to the
extent such Damages result primarily from the Indemnified Party’s failure to
perform any covenant or agreement contained in this Agreement or the Indemnified
Party’s negligence, recklessness or bad faith in performing its obligations
under this Agreement; provided, however, that the foregoing indemnity agreement
shall not apply to any Damages of an Indemnified Party to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made by an Indemnifying Party
in reliance upon and in conformity with written information furnished to the
Indemnifying Party by the Indemnified Party expressly for use in the
Registration Statement, any post-effective amendment thereof or supplement
thereto, or any preliminary prospectus or final prospectus (as amended or
supplemented).
 
METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for indemnification by
any Indemnified Party under Section 9.2 shall be asserted and resolved as
follows:
 
In the event any claim or demand in respect of which an Indemnified Party might
seek indemnity under Section 9.2 is asserted against or sought to be collected
from such Indemnified Party by a Person other than a party hereto or an
affiliate thereof (a “Third Party Claim”), the Indemnified Party shall deliver a
written notification, enclosing a copy of all papers served, if any, and
specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party’s claim for indemnification that is being asserted under any
provision of Section 9.2 against an Indemnifying Party, together with the amount
or, if not then reasonably ascertainable, the estimated amount, determined in
good faith, of such Third Party Claim (a “Claim Notice”) with reasonable
promptness to the Indemnifying Party. If the Indemnified Party fails to provide
the Claim Notice with reasonable promptness after the Indemnified Party receives
notice of such Third Party Claim, the Indemnifying Party shall not be obligated
to indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party’s ability to defend has been prejudiced by
such failure of the Indemnified Party. The Indemnifying Party shall notify the
Indemnified Party as soon as practicable within the period ending thirty (30)
calendar days following receipt by the Indemnifying Party of either a Claim
Notice or an Indemnity Notice (as defined below) (the “Dispute Period”) whether
the Indemnifying Party disputes its liability or the amount of its liability to
the Indemnified Party under Section 9.2 and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim.
 
If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 9.3(a), then the
Indemnifying Party shall have the right to defend, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, such Third Party Claim by all appropriate proceedings, which
proceedings shall be vigorously and diligently prosecuted by the Indemnifying
Party to a final conclusion or will be settled at the discretion of the
Indemnifying Party (but only with the consent of the Indemnified Party in the
case of any settlement that provides for any relief other than the payment of
monetary damages or that provides for the payment of monetary damages as to
which the Indemnified Party shall not be indemnified in full pursuant to Section
9.2). The Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof; provided, however,
that the Indemnified Party may, at the sole cost and expense of the Indemnified
Party, at any time prior to the Indemnifying Party’s delivery of the notice
referred to in the first sentence of this clause (i), file any motion, answer or
other pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests; and provided,
further, that if requested by the Indemnifying Party, the Indemnified Party
will, at the sole cost and expense of the Indemnifying Party, provide reasonable
cooperation to the Indemnifying Party in contesting any Third Party Claim that
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Indemnifying Party pursuant to this clause (i), and except as
provided in the preceding sentence, the Indemnified Party shall bear its own
costs and expenses with respect to such participation. Notwithstanding the
foregoing, the Indemnified Party may take over the control of the defense or
settlement of a Third Party Claim at any time if it irrevocably waives its right
to indemnity under Section 9.2 with respect to such Third Party Claim.
 
If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives such notice
but fails to prosecute vigorously and diligently or settle the Third Party
Claim, or if the Indemnifying Party fails to give any notice whatsoever within
the Dispute Period, then the Indemnified Party shall have the right to defend,
at the sole cost and expense of the Indemnifying Party, the Third Party Claim by
all appropriate proceedings, which proceedings shall be prosecuted by the
Indemnified Party in a reasonable manner and in good faith or will be settled at
the discretion of the Indemnified Party(with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld). The Indemnified Party
will have full control of such defense and proceedings, including any compromise
or settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any Third Party Claim which the Indemnified Party is
contesting. Notwithstanding the foregoing provisions of this clause (ii), if the
Indemnifying Party has notified the Indemnified Party within the Dispute Period
that the Indemnifying Party disputes its liability or the amount of its
liability hereunder to the Indemnified Party with respect to such Third Party
Claim and if such dispute is resolved in favor of the Indemnifying Party in the
manner provided in clause (iii) below, the Indemnifying Party will not be
required to bear the costs and expenses of the Indemnified Party’s defense
pursuant to this clause (ii) or of the Indemnifying Party’s participation
therein at the Indemnified Party’s request, and the Indemnified Party shall
reimburse the Indemnifying Party in full for all reasonable costs and expenses
incurred by the Indemnifying Party in connection with such litigation. The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this clause (ii), and
the Indemnifying Party shall bear its own costs and expenses with respect to
such participation.
 
If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under Section 9.2 or fails to notify the
Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.
 
In the event any Indemnified Party should have a claim under Section 9.2 against
the Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall deliver a written notification of a claim for indemnity
under Section 9.2 specifying the nature of and basis for such claim, together
with the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an “Indemnity Notice”) with reasonable
promptness to the Indemnifying Party. The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party’s rights hereunder except
to the extent that the Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.
 
The Indemnifying Party agrees to pay the Indemnified Party, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.
 
The indemnity provisions contained herein shall be in addition to (i) any cause
of action or similar rights of the Indemnified Party against the Indemnifying
Party or others, and (ii) any liabilities the Indemnifying Party may be subject
to.
 
 
 
MISCELLANEOUS
 
GOVERNING LAW; JURISDICTION. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of California without regard to the
principles of conflicts of law. Each of the Company and the Investor hereby
submits to the exclusive jurisdiction of the United States federal and state
courts located in California, County of Los Angeles, with respect to any dispute
arising under the Transaction Documents or the transactions contemplated
thereby.
 
JURY TRIAL WAIVER. The Company and the Investor hereby waive a trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other in respect of any matter arising out of or in connection with
the Transaction Documents.
 
ASSIGNMENT. The Transaction Documents shall be binding upon and inure to the
benefit of the Company and the Investor and their respective successors. Neither
this Agreement nor any rights of the Investor or the Company hereunder may be
assigned by either party to any other Person.
 
NO THIRD-PARTY BENEFICIARIES. This Agreement is intended for the benefit of the
Company and the Investor and their respective successors, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person,
except as set forth in Section 9.3.
 
TERMINATION. The Company may terminate this Agreement at any time by written
notice to the Investor in the event of a material breach of this Agreement by
the Investor. In addition, this Agreement shall automatically terminate on the
earlier of (i) the end of the Commitment Period; (ii) the date that the Company
sells and the Investor purchases the Commitment Amount; (iii) the date in which
the Registration Statement is no longer effective, or (iv) the date that,
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property or the Company makes a general assignment for the benefit of its
creditors; provided, however, that the provisions of Articles III, IV, V, VI, IX
and the agreements and covenants of the Company and the Investor set forth in
Article X shall survive the termination of this Agreement.
 
ENTIRE AGREEMENT. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the Company and the
Investor with respect to the matters covered herein and therein and supersede
all prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.
 
FEES AND EXPENSES. Except as expressly set forth in the Transaction Documents or
any other writing to the contrary, each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
Transfer Agent fees (including any fees required for same-day processing of any
instruction letter delivered by the Company), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the Investor.
A document preparation fee of $10,000 will be sent from the Company to the
Investor with three (3) business days of signing of the legal documents.
 
COUNTERPARTS. The Transaction Documents may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. The Transaction Documents may be
delivered to the other parties hereto by email of a copy of the Transaction
Documents bearing the signature of the parties so delivering this Agreement.
 
SEVERABILITY. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that such severability shall be ineffective if it materially
changes the economic benefit of this Agreement to any party.
 
FURTHER ASSURANCES. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
NO STRICT CONSTRUCTION. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.
 
EQUITABLE RELIEF. The Company recognizes that in the event that it fails to
perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the Investor.
The Company therefore agrees that the Investor shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.
 
TITLE AND SUBTITLES. The titles and subtitles used in this Agreement are used
for the convenience of reference and are not to be considered in construing or
interpreting this Agreement.
 
AMENDMENTS; WAIVERS. No provision of this Agreement may be amended or waived by
the parties from and after the date that is one (1) Business Day immediately
preceding the initial filing of the Registration Statement with the SEC. Subject
to the immediately preceding sentence, (i) no provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto and
(ii) no provision of this Agreement may be waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
 
PUBLICITY. The Company and the Investor shall consult with each other in issuing
any press releases or otherwise making public statements with respect to the
transactions contemplated hereby and no party shall issue any such press release
or otherwise make any such public statement, other than as required by law,
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld or delayed, except that no prior consent shall be
required if such disclosure is required by law, in which such case the
disclosing party shall provide the other party with prior notice of such public
statement. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of the Investor without the prior written consent of the
Investor, except to the extent required by law. The Investor acknowledges that
the Transaction Documents may be deemed to be “material contracts,” as that term
is defined by Item 601(b)(10) of Regulation S-K, and that the Company may
therefore be required to file such documents as exhibits to reports or
registration statements filed under the Securities Act or the Exchange Act. The
Investor further agrees that the status of such documents and materials as
material contracts shall be determined solely by the Company, in consultation
with its counsel.
 
[Signature Page Follows]
 
 
 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
Investview Inc.
 
By: __/s/ Ryan Smith_____________________
Name: Ryan Smith
Title: CEO
 
TRITON FUNDS LP
 
By: __/s/ Nathan Yee_____________________
Name:Nathan Yee

Title: Founder

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Agreement]
 
 
